DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.



Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/278,601. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in they are substantially similar in scope and they use the similar limitations such as receiving a query and determining a plurality of sub-queries for the query, each sub-query corresponding to a different representation, and evaluating the sub-queries to determine the appropriate representation of the data item.  It would have been obvious It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify, add or omit the additional elements of claims 1-20 to arrive at the claims 1-20 in the instant application because the person would realize that the remaining element would perform the same function as that in Application 15/278,601.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramish (US Patent Application Publication 2015/0331850) in view of Dube et al (US Patent Application Publication 2012/0072456) and further in view of Simon et al (US Patent Application Publication 2011/0131199).

Claims 1, 10 and 16: Ramish discloses a method, a computer program product and a system comprising:
	receiving, by a computing device, a query for retrieving a data item of a data graph (Fig. 3, [0018] – see at least the graph in Fig 3), the data graph storing a plurality of representations of the data item, each representation of the data item storing knowledge represented by the data item in a different manner (Fig. 9, [0096]).
determining, by the computing device, a plurality of sub-queries for the query, each sub-query of the plurality of sub-queries corresponding to a different representation by which the data graph stores the data item [0018]. [Subqueries are generated by a query processor], 
each sub-query of the plurality of sub-queries has a numeric likelihood that an evaluation of each of the plurality of sub-queries will yield a correct answer for the query [0108, 0112]. [See at least where a score determines the best interpretation of a subquery.]
evaluating, by the computing device, one or more of the sub-queries to determine an appropriate representation of the data item in satisfaction of the query [0018].

Ramish alone does not explicitly disclose the rest of the limitations.

However, Dube discloses:
the numeric likelihood is determined each time a new data item is added to the data graph [0043-0044]. [Dube disclose “continuously and dynamically updates probabilities of sub-queries based on the processed data streams…” That is interpreted as probabilities being updated based at least on new data from the data streams.]
	wherein each sub-query of the plurality of sub-queries is modified from a general sub-query [0043-0044]. [See at least Dube generating new sub-queries.]
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Ramish with Dube. One would have been motivated to do so in order to provide the most up to date information to a user by updating probabilities of a sub-query, which are likely to be true.



Simon discloses:
wherein each general sub-query corresponds to each new representation of the data item and is determined for the new representation of the data item each time the new representation of the data item is added to the data graph, the general sub-query identifies a type of node or edge in which a corresponding representation of the data item is located and traversal information of how to reach the type of node or edge [0175-0177, 0196]. [See at least “a new CQP”, which in includes new sub-queries, and which is generated when at least nodes have been modified (i.e. new representation of data as claimed). Furthermore, the sub-queries identify traversal through a graph including “how to reach” nodes and/or edges.

	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Ramish with Simon. One would have been motivated to do so in order to provide the most up to date information to a user by updating query plans, including sub-queries, at least in response to previous data being modified.
 Claim 2: Ramish as modified discloses the method of Claim 1 above, and -Ramish further discloses returning, by the computing device, the appropriate representation of the item to fulfill the query [0018, 0097]. [The semantic database can match semantic subqueries to the stored semantic representations to answer the question, and send that answer to the computing device through a query processor.]
Claims 3, 11 and 17: Ramish as modified discloses the method, the program product and the system of claims 1, 10 and 16, and Ramish further discloses wherein evaluating the one or more of the sub-queries comprises:  
evaluating each sub-query to retrieve the representation of the data item to which the sub-query corresponds (Ramish, [0115] where the query processor processes the subquery to receive answers); 
determining one or more unique representations of the representations of the data item retrieved by evaluating the sub-queries (Ramish, [0106] word sense is identified, or specific entity ID is identified during interpretation); for each unique representation, adding to a likelihood total for the unique representation the numeric likelihood of each sub-query that evaluation of which returned the unique representation (Ramish, [0108]); 
selecting the unique representation having a highest likelihood total as the appropriate representation of the data item for the query (Ramish, [0112]).
Claim 4: Ramish as modified discloses the method of Claim 1 above and Ramish further discloses wherein evaluating the one or more of the sub-queries comprises: 
determining, for each sub-query, a numeric likelihood that evaluation of the sub-query will yield a correct answer for the query (Ramish, [0108; 0112] where a score determines the best interpretation of a subquery); evaluating each sub-query to retrieve the representation of the data item to which the sub-query corresponds (Ramish, [0115] where the query processor processes the subquery to receive answers); determining one or more unique representations of the representations of the data item retrieved by evaluating the sub-queries; for each unique representation, adding to a likelihood total for the unique representation the numeric likelihood of each sub-query that evaluation of which returned the unique representation (Ramish, [0108]); if the likelihood total of the unique representation having a highest likelihood total is greater than a threshold, selecting the unique representation having the highest likelihood total as the appropriate representation of the data item for the query (Ramish, [0112] selecting a highest-scoring interpretation compatible with the query variables); and if the likelihood total of the unique representation having the highest likelihood total is less than the threshold, reporting that the query cannot be successfully evaluated against the data graph (Ramish, [0113] where a text processor discards lower-scoring interpretations).
Claims 5, 12 and 18: Ramish as modified discloses the method, the program product and the system of claims 1, 10 and 16, and Ramish further discloses wherein evaluating the one or more of the sub-queries comprises:  
evaluating each sub-query to retrieve the representation of the data item to which the sub-query corresponds [0115]. 
selecting the representation retrieved by a highest number of the sub-queries as the appropriate representation of the data item for the query [0108, 0113-114]. [See at least the number of highest-scoring interpretations are selected and kept in a disambiguation table that is used to retrieve the highest-scoring interpretation that is compatible with the query].
Claim 6: Ramish as modified discloses the method of Claim 1 above and Ramish further discloses wherein evaluating the one or more of the sub-queries comprises:  
evaluating each sub-query to retrieve the representation of the data item to which the sub-query corresponds [0115]. [See at least where the query processor processes the subquery to receive answers]
determining the representation retrieved by a highest number of the sub-queries [0108, 0113-0114].
if the highest number of the sub-queries that retrieved the determined representation is greater than a threshold, selecting the determined representation as the appropriate representation of the data item for the query (Ramish, [0112]); and if the highest number of the sub-queries that retrieved the determined representation is less than the threshold, reporting that the query cannot be successfully evaluated against the data graph (Ramish, [0113] where a text processor discards lower-scoring interpretations).
Claims 7, 13 and 19: Ramish as modified discloses the method, the program product and the system of claims 1, 10 and 16, and Ramish further discloses wherein evaluating the one or more of the sub-queries comprises:  
for each sub-query, determining a numeric likelihood that evaluation of the sub-query will yield a correct answer for the query (Ramish, [0108; 0112]); setting a current sub-query to a first sub-query of the sub-queries; evaluating the current sub-query to retrieve the representation of the data item to which the sub-query corresponds (Ramish, [0115]); if any previously evaluated sub-query resulted in retrieval of a same representation as the representation to which the sub-query corresponds, adding the numeric likelihood to a likelihood total for the representation (Ramish, [0108; 0112]); if no other previously evaluated sub-query resulted in the retrieval of the same representation as the representation to which the sub-query corresponds, setting the likelihood total for the representation to the numeric likelihood (Ramish, [0112]); if the likelihood total for the representation is greater than a threshold, selecting the representation as the appropriate representation of the data query for the item (Ramish, [0112]); if the likelihood total for the representation is less than the threshold and if another sub-query has not yet been evaluated, setting the current sub-query to a next sub-query of the sub-queries and again evaluating the current sub-query; and if the likelihood total for the representation is less than the threshold and if no other sub-query has not yet been evaluated, reporting that the query cannot be successfully evaluated against the data graph (Ramish, [0113]).
	Claims 8 and 14: Ramish as modified discloses the method and the program product of claims 1 and 10, and Ramish further discloses wherein evaluating the one or more of the sub-queries further comprises:  
prior to setting the current sub-query to the first sub-query, ordering the sub-queries according to likelihoods that evaluation thereof will yield the appropriate representation of the data item for the query (Ramish, [0017, 0097, 0113] where scores for interpretations according to likelihood and compatibility, and then stores those representations in a disambiguation table to be used by the query processors).
Claims 9, 15 and 20: Ramish as modified discloses the method, the program product and the system of claims 1, 10 and 16, and Ramish further discloses wherein evaluating the one or more of the sub-queries comprises:  
evaluating each sub-query to retrieve the representation of the data item to which the sub-query corresponds; and applying a plurality of rules to the sub-queries and the representations that the evaluation of the sub-queries returned to select the appropriate representation of the data item for the query (Ramish, [0056; 0067] where case-specific rules are used by a text processor when generating intermediate logical statements to be used in the query process).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grabs et al (7,873,627) discloses at least generating new subqueries. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163